News Release 5 Sarnowski Drive, Glenville, New York, 12302 (518) 377-3311Fax:(518) 381-3668 Subsidiary:Trustco Bank NASDAQ TRST Contact: Kevin T. Timmons Vice President/Treasurer (518) 381-3607 FOR IMMEDIATE RELEASE: TrustCo Announces Third Quarter Profit Increase of 47% Glenville, New York – October 20, TrustCo Bank Corp NY (TrustCo, Nasdaq: TRST)today announced net income for the third quarter of 2009 of $7.9 million, equal to diluted earnings per share of $0.103, as compared to net income of $5.4 million and diluted earnings per share of $0.070 for the immediately preceding quarter, an increase of 47%.The quarter was marked by continued margin improvement compared to the second quarter of 2009.Making the earnings announcement was Robert J. McCormick, Chairman, President and Chief Executive Officer.Mr. McCormick noted, “We are pleased that third quarter results continued a 2009 trend of solid earnings and growth.We look forward to the remainder of the year with cautious optimism as our internal trends remain positive.”Return on average equity and return on average assets were 13.09% and 0.87%, respectively, for the third quarter of 2009, compared to 9.10% and 0.61% for the second quarter of 2009. In the third quarter of 2008, net income was $9.0 million and earnings per share were $0.119. This resulted in return on average equity and return on average assets of 15.41% and 1.05%, respectively, for the third quarter of 2008. Mr.
